SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1043.1
CAF 13-01890
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF SUSAN TUTTLE,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BETH MATEO, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-APPELLANT.

ROBERT L. GOSPER, ATTORNEY FOR THE CHILD, CANANDAIGUA.


     Appeal from an order of the Family Court, Ontario County (Maurice
E. Strobridge, JHO), entered October 3, 2013 in a proceeding pursuant
to Family Court Act article 6. The order dismissed the violation
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Tuttle v Mateo ([appeal No. 3]
___ AD3d ___ [Oct. 3, 2014]).




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court